Case 4:19-cv-00302-CWD

Letawnya Filiatrault
Plaintiff, Pro Se

420 E. 1" St.

Grace, Idaho 83241
Telephone: (208) 540-9960
Email: bnanrs@hotmail.com

 

Document 1 Filed 08/02/19 Page 1 of 7

U.S. COURTS
AUG -2 2019

Fila ZN ime! OS
~ STEPHEN W. KENYON P ”
CLERK, DISTRICT OF IDAUO

Revd.

 

IN THE UNITED STATES DISTRICT COURT

DISTRICT OF IDAHO, POCATELLO DIVISION

 

Letawnya Filiatrault,
Plaintiff,
vs.

MONSANTO COMPANY,

CIVIL COMPLAINT &
DEMAND FOR JURY TRIAL

Case No. 4 *\ - cy -3902-DcN

A Delaware Corporation, registered to

do business in Idaho, BAYER
CROPSCIENCE LP, A Delaware

Corporation, registered to do business in

Idaho,and JOHN DOES 1-100,

Defendant.

COMPLAINT

( Gender and Disability Discrimination, Retaliation, Wrongful Discharge,Unsafe Working

Conditions, Sexual Harassment)

Introduction

1. Plaintiff, Letawnya Filiatrault, proceeding Pro Se, brings this action pursuant to Title

VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §2000e et seq., and and 42 U.S.C. § 1981a,

and the Rehabilitation Act, 29 USC§ 701to remedy acts of employment discrimination and retaliation

perpetrated against her by the Monsanto Company and Bayer Cropscience LP. Plaintiff also alleges her

rights were violated under Section 503 of the Rehabilitation Act of 1973 and Title 1 of the Americans

with Disabilities Act of 1990, as amended, when Plaintiff was forced to take a fit for duty test that was

 
Case 4:19-cv-00302-CWD Document1 Filed 08/02/19 Page 2 of 7

not job related. Plaintiff alleges that Monsanto/Bayer officials discriminated against her by passing her
over for a promotion because of her gender; and Plaintiff was personally injured with PTSD due to
unsafe working conditions, witnessing serious accidents happening to co-workers; together with sexual
harassment to Plaintiff by her Monsanto/Bayer boss, Vance Smith.

2. Plaintiff further asserts that management retaliated against her for having complained
about such discrimination, created a hostile working environment for her, caused her to suffer major
depression, failed to provide reasonable accommodation, punished her for using medical leave to
obtain treatment for eye cancer, for work induced maladies, and finally, terminated her employment
when the discrimination/retaliation caused her incapacity.

Jurisdiction
3. This Court has jurisdiction over the subject matter of this civil action pursuant to Title
VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e-16, The Rehabilitation Act, 29 U.S.C.
§ 701 et seq. and Gender Discrimination in Employment Act, 42 U.S.C. § 1891;
Venue
4. Venue is proper in this Court pursuant to 28 U.S.C. §1391., and decisions adverse to
Plaintiff’s employment that are the subject of this civil action were made in this judicial district.
Parties
5, Plaintiff, Letawnya Filiatrault, is a resident of Caribou County, in the State of Idaho. At
all times relevant to this suit, until her termination in May 2019, she was employed with The Monsanto
Company.

6. Defendants, Monsanto Company and Bayer Cropscience, is a Delaware Corporation in

good standing, doing business in the State of Idaho. |
7. Plaintiff is without sufficient information to specifically identify those persons
fictitiously named herein as John Does 1-100. Plaintiff reserves the right to amend this Complaint to

specifically identify those defendants, once their identities become known.

 

 

 

 

 
Case 4:19-cv-00302-CWD Document1 Filed 08/02/19 Page 3 of 7

Statement of Facts

8. Plaintiff reaffirms and realleges all preceding paragraphs as if more fully set forth

herein. |

9. Plaintiff was hired and started working for Monsanto on September 7, 2010 as an
Operator Mechanic Electrician (OME).

10. In March 2016 Plaintiff bid into the Heavy Equipment Group. HEG is the most senior
department.

11. In April 2018, Plaintiff was appointed to be a part of the Lean Management
implementation task force and was in charge of the visual management piece of the presentation.
Monsanto/Bayer then gave Plaintiff's position away to another committee member without her
knowledge.

12. Plaintiff complained to H.R. on April 12, 2018 regarding this issue.

13. On May 11, 2018, Plaintiff was diagnosed with cancer on the eye.

14. Plaintiff took a medical leave beginning with June 1, 2018.

15. Plaintiff alleges that Monsanto/Bayer retaliated against her for speaking up for herself
and other women in her department that were being pushed around while the men (only the men) were
being promoted.

16. After the meeting with H.R. on April 12, 2018, my work environment became very
hostile against me.

17. OnAugust 15, 2018 I was issued a final warning discipline letter, which required me to
take a fit for duty test. Plaintiff alleges that this was required based upon false information.

18. Monsanto/Bayer prepared the men to take higher level jobs whereas, females didn't get
the same opportunities in Plaintiff's department (Heavy Equipment Group).

19. Plaintiff alleges that the Level 2 Operator job was already predetermined by the

 
Case 4:19-cv-00302-CWD Document1 Filed 08/02/19 Page 4 of 7

supervisor before interviews even took place. Their were other qualified women who applied for the
Level 2 Operator job opening, but were not even selected for an interview.

20. Plaintiff alleges that the test was in retaliation for bringing up unfair issues that were
happening to her and the other women of the department, and Plaintiff had no warning prior to this
letter. |

21. Onor about August 2, 2018, my supervisor, Mr. Vance Smith, called me over the phone
questioning my love life and called Plaintiff sweet names, as well as talked dirty and inappropriately.
Again on August 4, 2018, Vance Smith called and stated Plaintiff and him should be together and that
they have so much in common.

22. During the course of my employment, I have personally witnessed the men in my
department being inappropriately touchy/feely with the other women, making working conditions very
uncomfortable.

23. On November 16, 2018, Monsanto/Bayer threatened Plaintiff in a letter, which stated
that Plaintiff would be moved to unpaid leave, if Plaintiff didn't get her fit for duty test results.

24. On January 11, 2019, Plaintiff filed a Complaint against Monsanto Company with the
EEOC/THRC.

25. In May 2019, Monsanto/Bayer required Plaintiff to come into the H.R. To be
interviewed to go back to work. At this time, none of Plaintiff's issues have been addressed and
nothing had changed. Due to the EEOC/IHRC Complaint still outstanding, Plaintiff came to the
meeting with a recorder. Monsanto/Bayer told Plaintiff she was not allowed to record the meeting and
called off the meeting.

26. Shortly thereafter, Bayer sent Plaintiff an email that she was terminated. Plaintiff was
hired by Monsanto and was paid by Monsanto — never Bayer.

27. | Onor about May 6, 2019, Plaintiff received a Notice of Administrative Dismissal and

Right to Sue from the idaho Human Rights Commission.

 

 

 
Case 4:19-cv-00302-CWD Document1 Filed 08/02/19 Page 5 of 7

Count One
(Gender Discrimination )

28. The foregoing paragraphs are realleged and incorporated by reference herein.

29. The Defendants conduct as alleged at length herein constitutes discrimination based on
gender bias. The stated reasons for the Defendants conduct were not the true reasons, but instead were
pretext to hide the Defendants discriminatory animus.

Count Two
(Retaliation)

30. The foregoing paragraphs are realleged and incorporated by reference herein.

31. The Defendants conduct as alleged above constitutes retaliation. The stated reasons for the
Defendants conduct were not the true reasons, but instead were pretext to hide the Defendants
retaliatory animus.

Count Three
(Violation of the Rehabilitation Act of 1973, 29 U.S.C. § 710 et seq.)

32. Plaintiff realleges and incorporates by reference each allegation contained in each
aforementioned paragraph as thoughtfully set forth herein.

33. Monsanto/Bayer has discriminated against Plaintiff by denying her reasonable
accommodation for her disabilities, including occupational stress, in violation of the Rehabilitation Act
of 1973, 29 U.S.C, § 701 et seq., as amended.

34.  Monsanto/Bayer has conducted itself intentionally, deliberately, willfully, and in callous
disregard of the rights of Plaintiff,

35. By reason of Monsanto/Bayer's discrimination, Plaintiff is entitled to all legal and

equitable remedies available under the Rehabilitation Act.

 

 

 
Case 4:19-cv-00302-CWD Document1 Filed 08/02/19 Page 6 of 7

Count Four
(Wrongful Discharge)

36. Plaintiff realleges and incorporates by reference each allegation contained in each
aforementioned paragraph as thoughtfully set forth herein.

37. The Defendants conduct as alleged above constitutes wrongful discharge. The stated
reasons for the Defendants conduct is that Monsanto/Bayer conducted itself intentionally, deliberately,
willfully, and in callous disregard of the rights of Plaintiff.

Count Five
(Hostile and Abusive Working Environment)

38. Plaintiff realleges and incorporates by reference each allegation contained in each
aforementioned paragraph as thoughtfully set forth herein.

39. The Defendants conduct as alleged above constitutes hostile and abusive working
environment in violation of Title VII, Rehab Act. The stated reasons for the Defendants conduct
Monsanto/Bayer has conducted itself intentionally, deliberately, willfully, and in callous disregard of
the rights of Plaintiff.

Prayer for Relief

WHEREFORE, the Plaintiff requests that the court award her:

(a) the sum of $300,000.00 in compensatory damages suffered because of the
discrimination and retaliation.

(b) compensation of legal and equitable remedies available under the Rehabilitation Act to be
determined at trial;

(c) compensation for the wrongful discharge in lieu of reinstatement, an amount to be
determined at trial.

(d) compensatory damages suffered because of the sexual harassment, an amount to be

 

 

 
Case 4:19-cv-00302-CWD Document 1 Filed 08/02/19 Page 7 of 7

determined at trial.
(ec) compensatory damages suffered because of the hostile and abusive working environment.
(f) costs and reasonable attorneys' fees incurred with this lawsuit with interest thereon should

be awarded under 29 U.S.C. § 794(a) (1). ; and

 

(g) other damages and further relief as deemed just.
JURY DEMAND
The Plaintiff requests trial by jury.

Respectfully Submitted, this / day of August 2019.

 

 

Plaintiff's Address:

420 E. 1* St.

Grace, Idaho 83241
Telephone: (208) 540-9960
Email: bnanrs@hotmail.com

 

 

Defendants Address:
Monsanto Company

800 N. Lindberg Blvd.

St. Louis, MO 63141-7843

Bayer Cropscience, LP
800 N. Lindbergh Blvd
St. Louis, MO 63141-7843

 

Registered Agent:

Corporation Service Company
12550 W Explorer Dr. Suite 100
Boise, Idaho 83713
